Citation Nr: 0320946	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  96-35 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and her daughter


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied the benefits sought on 
appeal.  The appellant, the surviving spouse of any veteran 
who had active service from October 1940 to April 1946 and 
who died in March 1978, appealed that decision to the BVA, 
and the case was referred to the Board for appellate review.  
In October 1998 and April 1999 the Board returned the case to 
the RO for additional development.  

In August 2002 the Board entered a decision with respect to 
the appellant's claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1310.  At that time, the Board noted that 
the Board had imposed a temporary stay of the adjudication of 
claims for benefits under 38 U.S.C.A. § 1318.  However, 
following a decision from the United States Court of Appeals 
for the Federal Circuit, the Board lifted that stay as to 
certain DIC claims under 38 U.S.C.A. § 1318 including 
"hypothetical  entitlement" claims.  National Organization of 
Veterans Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F. 3d. 1373 (Fed. Cir. 2003).


REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

Unfortunately, the record before the Board contains 
absolutely no reference to the VCAA in connection with this 
claim, or any indication that the appellant was notified of 
the provisions of the VCAA.  In this regard, the Statement of 
the Case and the Supplemental Statement of the Case provided 
to the appellant in connection with her appeal contained no 
reference to the VCAA or 38 C.F.R. § 3.159, the regulation 
promulgated by the VA to enact the VCAA.

While in theory the Board has the authority to consider law 
not considered by the RO, a recent decision from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of the VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 38 
U.S.C.A. § 5103.  See Disabled American Veterans et. 
al. v. Secretary of Veterans Affairs, 327 F. 3d. 1339 (Fed. 
Cir. 2003).  In that case, the Federal Circuit held that 38 
C.F.R. § 19.9(a)(2)(ii), which required the Board to provide 
the notice required by 38 U.S.C.A. 5103(a) and provide a 
claimant not less than 30 days to respond to the notice, was 
invalid because it was contrary to 38 U.S.C.A. § 5103 (b), 
which provided a claimant one year to submit evidence.  
Therefore, at this point in time, the Board cannot provide 
notice to the appellant of the provisions of the VCAA.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following actions:

The RO should consider the appellant's 
claim for DIC benefits under 38 U.S.C.A. 
§ 1318 under the VCAA.  In doing so, the 
RO should ensure that all notification 
and assistance requirements of the VCAA 
are satisfied, including notifying the 
appellant of the division of 
responsibilities between the appellant 
and the VA in obtaining evidence 
necessary to substantiate her claim.

When the development requested has been completed, as 
indicated above, the RO should review the appellant's claim 
in light of the VCAA and other applicable governing legal 
criteria, and on the basis of any additional evidence.  If 
the benefit sought is not granted, the appellant and her 
representative should be furnished a Supplemental Statement 
of the Case that includes laws and regulations pertaining to 
the VCAA.  The appellant should be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence or argument she 
desires to have considered in connection with her current 
appeal.  No action is required of the appellant unless she is 
notified.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




